                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 1/31/2020
 -------------------------------------------------------------- X
  LINDA I. SLONE                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :    19-CV-8617 (VEC)
                                                                :
                                                                :          ORDER
 JKJ CORP., a New York corporation                              :
 a/k/a ASSOCIATED SUPERMARKET                                   :
 GROUP, LLC, d/b/a ASSOCIATED                                   :
 SUPERMARKET-WEST ST, and 13-15                                 :
 WEST 100 STREET CORP., a New                                   :
 York corporation,                                              :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

         WHEREAS on January 31, 2020, parties Slone and JKJ Corp. appeared for a conference

with this Court;

         WHEREAS Mr. Steven Sperber failed to appear for Defendant 13-15 West 100 Street

Corp.;

         IT IS HEREBY ORDERED THAT:

         1.      Mr. Sperber is ordered to show cause, no later than February 5, 2020, why he

                 should not be sanctioned for failure to appear at the scheduled conference by

                 being required to pay one hour of attorneys’ fees for the attorney for the Plaintiff

                 and the attorney for JKJ Corp.;

         2.      Defendants must move against or answer the complaint by March 4, 2020.

                 Plaintiff may either amend her complaint or respond to Defendants’ motion to

                 dismiss (but not both) by April 1, 2020. Defendants’ reply is due by April 8,

                 2020.


                                                   Page 1 of 2
     3.    A case management plan will not be entered at this time. A pretrial conference

           will be held on March 6, 2020 at 10:00 a.m. The parties must submit a joint

           preconference letter by February 27, 2020, including a revised proposed Case

           Management Plan.




SO ORDERED.
                                                    ________________________
Date: January 31, 2020                                 VALERIE CAPRONI
      New York, New York                             United States District Judge
